Justice TODD,
concurring.
I join the Majority Opinion, as I agree an amended Post Conviction Relief Act (“PCRA”) petition may be dismissed under 42 Pa.C.S.A. § 9543(b) for prejudicial delay in filing the amendment. What I view as an open question, however, is the degree to which, if at all, claims made in an original petition survive the dismissal of an amended petition under such circumstances. Nevertheless, neither the Superi- or Court nor the parties herein make any such distinction even though, in response to the Commonwealth’s motion, the PCRA court dismissed both Appellant’s original and amended petition. Accordingly, our resolution of this question must await another day.